Case 2:21-cv-06864-AB-JDE Document 2 Filed 08/25/21 Page 1 of 5 Page ID #:46




                       Los Angeles, CA                                 Henrico County, VA




                         2-21-cv-6824
Case 2:21-cv-06864-AB-JDE Document 2 Filed 08/25/21 Page 2 of 5 Page ID #:47
Case 2:21-cv-06864-AB-JDE Document 2 Filed 08/25/21 Page 3 of 5 Page ID #:48
     Case 2:21-cv-06864-AB-JDE Document 2 Filed 08/25/21 Page 4 of 5 Page ID #:49




 1                                         PROOF OF SERVICE
 2            I am employed in the County of Orange, State of California. I am over the age of 18
       and not a party to the within action. My business address is 5 Park Plaza, Suite 1600, Irvine,
 3
       California, 92614.
 4
               On August 25, 2021, I served on the interested parties in said action the within:
 5
                                           CIVIL COVER SHEET
 6
               (MAIL) By placing a true copy thereof in a sealed envelope(s) addressed as stated on
 7             the attached mailing list. I am readily familiar with this firm's practice of collection
               and processing correspondence for mailing. Under that practice it would be deposited
 8             with the U.S. postal service on that same day in the ordinary course of business. I am
               aware that on motion of party served, service is presumed invalid if postal
 9             cancellation date or postage meter date is more than 1 day after date of deposit for
               mailing in affidavit. (Courtesy Copy)
10
               (FAX) I caused such document(s) to be served via facsimile on the interested parties
11             at their facsimile numbers listed on the attached service list on this date from fax
               machine telephone number (949) 475-0016. The facsimile numbers used complied
12             with California Rules of Court rule 2.300 et seq. and 2.306 and no error was reported
               by the machine. Pursuant to California Rules of Court rule 2.306, I caused the
13             machine to print a report of the transmission, a copy of which is attached to the
               original of this declaration.
14
               (BY FEDERAL EXPRESS, AN OVERNIGHT DELIVERY SERVICE) By placing a
15             true and correct copy of the above document(s) in a sealed envelope addressed as
               indicated above and causing such envelope(s) to be delivered to the FEDERAL
16             EXPRESS Service Center, to be delivered by their next business day delivery service
               to the addressee designated.
17
               (BY ELECTRONIC SERVICE) By electronically mailing a true and correct copy
18             through Shook, Hardy & Bacon L.L.P.’s electronic mail system to the e-mail
               address(es) as stated on the attached service list.
19
               (ELECTRONIC FILING) I provided the document(s) listed above electronically
20             through the CM/ECF system pursuant to the instructions set forth in the Local Rules
               for the United States District Court for the Central District of California.
21

22            I declare under penalty of perjury under the laws of the United States of America and
       the State of California that the foregoing is true and correct.
23
               Executed on August 25, 2021, at Irvine, California.
24
                        Naoki S. Kaneko                    /s/ Naoki S. Kaneko
25
                    (Type or print name)                                 (Signature)
26

27

28

       4829-8099-0863 v1
 Case 2:21-cv-06864-AB-JDE Document 2 Filed 08/25/21 Page 5 of 5 Page ID #:50




1                                           SERVICE LIST
                             Isabel Campos vs. Philip Morris USA, Inc., et al.
2

3    Isabel Campos
     8407 Cedros Ave. #3
4    Van Nuys, CA 91402

5    Plaintiff, In Pro Per
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     4829-8099-0863 v1
